Exhibit 10.1




MEMBERSHIP INTEREST EXCHANGE AGREEMENT




This MEMBERSHIP INTEREST EXCHANGE AGREEMENT (this "Agreement") is made and
entered into as of February 15, 2018 (the “Effective Date”) by and among Fintech
Holdings, LLC, an Oregon limited liability company ("Fintech") and Genesis
Financial, Inc., a Wyoming corporation (the “Genesis”). Fintech and Genesis are
collectively referred to as the “Parties” and individually, are referred to as a
“Party”.

WHEREAS, all the members of Fintech (“Members”) hold in the aggregate twenty-six
million four hundred thirty five thousand six hundred and four (26,435,604)
membership units of Fintech which represent all of the issued and outstanding
membership units of Fintech ("Units");

WHEREAS, Fintech desires to sell, and Genesis desires to purchase, free and
clear of any and all Encumbrances, the Units in exchange for an aggregate of
twenty-six million four hundred thirty five thousand six hundred and four
(26,435,604) shares of common stock, par value $0.001 per share, of Genesis (the
“Exchange Shares”), as set forth herein; and




NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




ARTICLE I




PURCHASE AND SALE




1.1

Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, the Members are transferring to Genesis, and Genesis is purchasing
from the Members the Units (the "Purchased Units"), free and clear of any
Encumbrance, and, as a result of such acquisition, Genesis will own all of the
issued and outstanding Units and Fintech will be a wholly-owned subsidiary of
Genesis (such transactions being referred to herein, collectively, as the
“Acquisition”).




Concurrently with the execution of this Agreement, each of the Members shall
deliver a Security Holder Consent Agreement in the form attached hereto as
Exhibit A in respect of the Purchased Units, executed by each Member.




1.2

Purchase Price. Upon the terms and subject to the conditions of this Agreement,
in consideration of the aforesaid sale, conveyance, assignment, transfer and
delivery to Genesis of the Purchased Units, Genesis hereby is issuing and
allotting to the Members the Exchange Shares (the “Purchase Price”). Upon
issuance, the Exchange Shares will be validly issued, fully paid and
nonassessable and not subject to any preemptive or similar rights, and Fintech
is acquiring legal and beneficial ownership of the Exchange Shares free and
clear of all Encumbrances.




1.3

Expenses. Except as expressly set forth in this Agreement, all fees and expenses
incurred by each party hereto in connection with the matters contemplated by
this Agreement shall be borne by the party incurring such fee or expense,
including without limitation the fees





--------------------------------------------------------------------------------

and expenses of any investment banks, attorneys, accountants or other experts or
advisors retained by such party.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF

FINTECH




Fintech hereby represents and warrants to Genesis as follows:

 

2.1  

Organization; Standing; Qualification and Power

 

(a)  Fintech is a company duly organized, validly existing and in good standing
under the Laws of the State of Oregon.

 

(b) Fintech has all necessary power and authority to conduct its business as
currently conducted and to perform its obligations under this Agreement.

 

(c) Fintech is qualified or licensed to do business in each jurisdiction in
which ownership of its property or assets or the conduct of the business
requires such qualification or license, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, have a
Material Adverse Effect.    

 

2.2

Authority; Execution and Delivery; Enforceability. Fintech has all requisite
power and authority to execute, deliver and perform its or his obligations under
this Agreement and to consummate the transactions contemplated hereby.  The
execution and delivery Fintech of this Agreement has been, and the consummation
of the transactions contemplated hereby has been, when delivered, duly and
validly authorized by all requisite corporate action on the part of
Fintech.  This Agreement has been, and upon its execution, will be duly and
validly executed and delivered by Fintech.  This Agreement constitutes a valid
and binding obligations of Fintech, enforceable against it in accordance with
its terms, in each case subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally and subject to general principles of equity (regardless of
whether enforceability is considered in a proceeding at law or equity).




2.3

Capitalization.

(a) All of the issued and outstanding ownership interest of Fintech is owned by
the Members. All of Fintech’s issued and outstanding Units are duly authorized,
validly issued, fully paid, non-assessable and free of any preemptive or similar
rights.  There are no outstanding (i) securities convertible into or
exchangeable for ownership interests of Fintech; (ii) options, warrants, calls
or other rights to purchase or subscribe for ownership interests  of Fintech; or
(iii) contracts of any kind to which Fintech is subject or bound requiring the
issuance after the date hereof of (A) any ownership interests of Fintech, (B)
any convertible or exchangeable security of the type referred to in clause (i)
or (C) any options, warrants, calls or rights of the type referred to in clause
(ii).  No Person other than the Members owns, directly or indirectly, or has the
right to vote or control any ownership interests of Fintech.

(b) There are no voting trusts, proxies or other agreements or understandings to
which Fintech is bound with respect to voting of any Units or other ownership
interests of Fintech. Fintech does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any Person, and it is not





2







--------------------------------------------------------------------------------

subject to any obligation or requirement to provide for or make any investment
in any Person.  Fintech is not the subject of any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding.

(c) Fintech does not own any equity interest in any Entity.  Fintech has not
agreed, and is not obligated to make, any future investment in or capital
contribution to any Entity.  



2.4

No Conflict; Consents.

(a) The execution, delivery and performance of this Agreement by Fintech, and
the consummation by Fintech of the transactions contemplated hereby, will not
(i) violate any provision of the articles of organization, (or other comparable
governing documents) or any resolution adopted by the Members or managers of
Fintech; (ii) conflict with, result in a violation or breach of, or constitute
(with or without the giving of notice, the lapse of time or both) a default (or
give rise to any right of termination, amendment, modification, acceleration or
cancellation of obligations) under, any Material Contract to which Fintech is a
party or by which Fintech or any of its properties or assets are bound; or (iii)
violate any Law applicable to Fintech or by which any of its properties or
assets are bound, other than, in the case of clauses (ii) and (iii) above, any
such violations, breaches, defaults, or rights of termination or cancellation of
obligations which would not, individually or in the aggregate, have a Material
Adverse Effect.

(b) The execution, delivery and performance of this Agreement by Fintech, and
the consummation by Fintech of the transactions contemplated hereby, will not
require any consent, waiver, approval, authorization or other Permit of, or
filing or registration with or notification to, any Governmental Authority or
third party except for the consent of Fintech’s Members.

2.5

Full Disclosure. To Fintech’s Knowledge, there are no material facts or
information, individually or in the aggregate, relating to the business,
prospects, condition (financial or otherwise), affairs, operations, assets or
properties of Fintech that have not been disclosed to Genesis by Fintech and
which have had or would reasonably be expected to have a Material Adverse Effect
or which would be viewed by a reasonable investor as are reasonably necessary to
enable Genesis to make its investing decision.

2.6

No Additional Representations. Except for the representations and warranties of
Fintech contained in this Agreement, Fintech is not making and has not made, and
no other Person is making, or has made, on behalf of Fintech, any express or
implied representations or warranties in connection with this Agreement.  




ARTICLE III




REPRESENTATIONS AND WARRANTIES OF GENESIS




Genesis hereby represents and warrants to Fintech as follows:

 

3.1

Incorporation and Authority of Genesis. Genesis is a corporation validly
existing and in good standing under the Laws of the state of Wyoming.

 

3.2

Authority; Execution and Delivery.

Genesis has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
contemplated hereby. The execution and delivery by Genesis of





3







--------------------------------------------------------------------------------

this Agreement has been, and the consummation of the transactions contemplated
hereby, has been duly and validly authorized by all requisite corporate action
on the part of Genesis. This Agreement has been duly and validly executed and
delivered by Genesis. This Agreement constitutes a valid and binding obligation
of Genesis enforceable against it in accordance with its terms, in each case,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting creditors’ rights and remedies generally and subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding at law or equity).




3.3

No Conflict; Consents

 

(a) The execution, delivery and performance of this Agreement by Genesis, and
the consummation by Genesis of the transactions contemplated hereby, will not,
(i) violate any provision of the certificate of formation or bylaws  (or other
comparable governing documents) of Genesis; (ii) result in a violation or breach
of, or constitute (with or without the giving of notice, the lapse of time or
both) a default (or give rise to any right of termination, amendment,
modification, acceleration or cancellation of obligations) under, any of the
terms, conditions or provisions of any material Contract, to which Genesis is a
party or by which any of its properties or assets are bound; or (iii) assuming
that all consents, waivers, approvals, authorizations and other Permits have
been obtained and all filings, registrations and notifications have been made,
(b), violate any Law applicable to Genesis or by which any of its properties or
assets are bound, other than, in the case of clauses (ii) and (iii) above, any
such violations, breaches, defaults, or rights of termination or cancellation of
obligations which would not prevent or materially impair or delay Genesis’
ability to consummate the transactions contemplated hereby.

 

(b) The execution, delivery and performance of this Agreement by Genesis, and
the consummation by Genesis of the transactions contemplated hereby, will not
require any consent, waiver, approval, authorization or other Permit of, or
filing or registration with or notification to, any Governmental Authority,
except for such consents, waivers, approvals, authorizations, Permits, filings,
registrations or notifications which, if not made or obtained, would not prevent
or materially impair or delay Genesis’s ability to consummate the transactions
contemplated hereby.




3.4

No Additional Representations.  Except for the representations and warranties of
Genesis contained in this Agreement Genesis is not making and has not made, and
no other Person is making, or has made, on behalf of Genesis, any express or
implied representations or warranties in connection with this Agreement.  

 




ARTICLE IV

TAX MATTERS

 

4.1

Preparation and Filing of Tax Returns; Payment of Taxes.

Fintech shall prepare and timely file (or cause to be prepared and timely filed)
all Tax Returns required to be filed by Fintech for all taxable periods ending
on or prior to the Effective Date (“Pre-Closing Period”), including those Tax
Returns due after the Effective Date (“Pre-Closing Period Tax Returns”) and
shall timely pay, or cause to be paid, all Taxes shown to be due and payable
thereon. All such Tax Returns shall be prepared and filed in a manner that is
consistent with prior practices, except as required by applicable Law. Fintech
shall deliver a draft of such Pre-Closing Tax Returns to Genesis for its review
and consent or comment.  Such Tax Returns shall be delivered by Fintech to
Genesis not less than thirty (30) days prior to the due date on





4







--------------------------------------------------------------------------------

which such Pre-Closing Tax Returns are due to be filed (taking into account any
applicable extensions).



4.2

   Cooperation.



(a)

Each Party shall cooperate fully, as and to the extent reasonably requested by
the other Party, in connection with the completion of and the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
 Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Parties agree (A) to retain all books and
records with respect to Tax matters pertinent to Fintech relating to any taxable
period beginning before the Effective Date until expiration of the statute of
limitations (and, to the extent notified by a Party, any extensions thereof) of
the respective taxable periods, and to abide by all record retention agreements
entered into with any Tax Authority, and (B) to give the other party reasonable
written notice prior to transferring, destroying or discarding any such books
and records relating to any taxable period beginning before the Effective Date
and, if the other Party so requests, each Party, as the case may be, shall allow
the other Party to take possession of such books and records relating to any
taxable period beginning before the Effective Date.   



(b)

The Parties further agree, upon request, to use their reasonable best efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including with respect to the transactions contemplated
hereby).



4.3

Transfer Taxes. All transfer, documentary, sales, use, stamp, registration and
other such Taxes and fees (including any penalties and interest) payable in
connection with this Agreement shall be borne by the Parties equally. Genesis
shall timely file all necessary Tax Returns and other documentation with respect
to all such transfer, documentary, sales, use, stamp, registration and other
Taxes and fees, and, if required by applicable Law, Genesis shall join in the
execution of any such Tax Returns and other documentation.



4.4

   Tax Indemnification.



(a)

Fintech shall indemnify, defend and hold harmless Genesis against, and shall
reimburse Genesis for, any and all Taxes imposed on Fintech relating to or
attributable to Pre-Closing Periods.



(b)

Genesis shall indemnify, defend and hold harmless Fintech against, and shall
reimburse Fintech for, any and all Taxes imposed on Fintech relating to or
attributable to any taxable period beginning after the Effective Date.



(c)

Any party entitled to receive indemnification under this Section 4.4 (the “Tax
Indemnified Party”) agrees to give prompt written notice to the Party or Parties
required to provide such indemnification (the “Tax Indemnifying Parties”) upon
the occurrence of any damages arising out of, based upon or relating or
attributable to any item described in Section 4.4(a) and (b) or the assertion of
any claim or the commencement of any action or proceeding in respect of which
such damages may reasonably be expected to occur, but the Tax Indemnified
Party’s failure to give such notice will not affect the obligations of the Tax
Indemnifying Party under this Section 4.4 except to the extent that the Tax
Indemnifying Party is materially prejudiced thereby.





5







--------------------------------------------------------------------------------





4.5

Tax Treatment.  Fintech and Genesis agree to treat any payment made pursuant to
Section 4.4 as an adjustment to the Purchase Price for all Tax purposes.

ARTICLE V

MISCELLANEOUS



5.1 

Survival. Each of the representations, warranties, covenants, and agreements in
this Agreement or pursuant hereto shall survive for a period of 24 months
hereafter. Notwithstanding any knowledge of facts determined or determinable by
any party by investigation, each party shall have the right to fully rely on the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement or in any other documents or papers delivered in
connection herewith. Each representation, warranty, covenant and agreement of
the parties contained in this Agreement is independent of each other
representation, warranty, covenant and agreement. Except as expressly set forth
in this Agreement, no party has made any representation warranty, covenant or
agreement.



5.2 

Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given if so given) by hand delivery, cable, telecopy or mail
(registered or certified, postage prepaid, return receipt requested) to the
respective parties hereto addressed as follows:




5.3

 Specific Performance. The Parties acknowledge and agree that the other would be
irreparably injured by a breach of this Agreement and that money damages are an
inadequate remedy for an actual or threatened breach of this Agreement.
Accordingly, the parties agree to the granting of specific performance of this
Agreement and injunctive or other equitable relief as a remedy for any such
breach or threatened breach, without proof of actual damages, and further agree
to waive any requirement for the securing or posting of any bond in connection
with any such remedy. Such remedy shall not be deemed to be the exclusive remedy
for a breach of this Agreement, but shall be in addition to all other remedies
available at law or equity.



5.4

No Waiver. Any waiver by any party hereto of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party hereto to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

5.5

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated by such holding. The parties
agree that the court making any such determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of,
delete specific words or phrases in, or replace any such invalid or
unenforceable provision with one that is valid and enforceable and that comes
closest to expressing the intention of such invalid or unenforceable provision,
and this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment may be appealed.



5.6

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that this Agreement (and any of the rights, interests or obligations of
any party hereunder) may not be assigned by any party without the prior written
consent of the other parties hereto (such





6







--------------------------------------------------------------------------------

consent not to be unreasonably withheld). Any purported assignment of a party's
rights under this Agreement in violation of the preceding sentence shall be null
and void.



5.7

Entire Agreement; Amendments. This Agreement (including any Schedules and
Exhibits hereto) constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof and, except as expressly set forth herein, is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective permitted successors or
assigns.



5.8

Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.




5.9

Governing Law. This Agreement and all disputes or controversies arising out of
or relating to this Agreement or the transactions contemplated hereby shall be
governed by, and construed in accordance with, the internal Laws of the State of
Delaware, without regard to the Laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.




EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.




5.10

Counterparts; Facsimile. This Agreement may be executed in counterparts,
including by facsimile or PDF electronic transmission, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement.



5.11

Interpretation. The parties acknowledge and agree that this Agreement has been
negotiated at arm's length and among parties equally sophisticated and
knowledgeable in the matters covered hereby. Accordingly, any rule of law or
legal decision that would require interpretation of any ambiguities in this
Agreement against the party that has drafted it is not applicable and is hereby
waived.




ARTICLE VI

CERTAIN DEFINITIONS




6.1  

Certain Defined Terms

As used in this Agreement, the following terms shall have the following
meanings:

 “Acquisition” has the meaning ascribed to such term in Section 1.1.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Contract” means any written or oral contract, agreement, license, sublicense,
lease, sublease, sales order, purchase order, credit agreement, indenture,
mortgage, note, bond or warrant (including all amendments, supplements and
modifications thereto).

“control” means (including, with correlative meanings, “controlled by” and
“under common control with”), with respect to any Person, the possession,
directly or indirectly, of the power





7







--------------------------------------------------------------------------------

to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by Contract or otherwise.

 “Dollars” or “$” means U.S. dollars.

“Encumbrance” means any lien, encumbrance, encroachment, security interest,
pledge, mortgage, easement, deed of trust (or similar security instrument),
option, title defect, covenant, easement, conditional, installment or contingent
sale or other title retention agreement or lease in the nature thereof,
hypothecation or restriction on transfer of title or voting, whether imposed by
agreement, understanding, Law, equity or otherwise, except for any restrictions
on transfer of securities generally arising under any applicable federal or
state securities Laws.

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.

“Governmental Authority” means any supranational, federal, state, provincial,
local, county or municipal government, governmental, regulatory or
administrative agency, department, court, commission, board, bureau or other
authority or instrumentality, domestic or foreign (including any Gaming
Authority).

 “Knowledge” means (i) when used with respect to Seller, the actual knowledge,
after and assuming reasonable inquiry, of any of the Sellers and (ii) when used
with respect to Genesis, the actual knowledge, after and assuming reasonable
inquiry, of Genesis.

“Law” means any law, statute, ordinance, rule, regulation, order, writ,
judgment, injunction, decree or other binding directive issued, enacted,
promulgated, entered into, agreed or imposed by any Governmental Authority.

 “Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of Fintech, taken as a whole;
provided, however, that the following shall not be taken into account in
determining whether a “Material Adverse Effect” shall have occurred: (i) any
national, international or any foreign or domestic regional economic, financial,
social or political conditions (including changes therein) or events in general,
including the results of any primary or general elections; (ii) changes in any
financial, debt, credit, capital or banking markets or conditions (including any
disruption thereof); (iii) changes in the industries in which Fintech operates
or seasonal fluctuations in its business; (iv) the occurrence, escalation,
outbreak or worsening of any hostilities, war, police action, acts of terrorism
or military conflicts, whether or not pursuant to the declaration of an
emergency or war; (v) the existence, occurrence or continuation of any force
majeure events, including any earthquakes, floods, hurricanes, tropical storms,
fires or other natural disasters or any national, international or regional
calamity; (vi) compliance by Fintech with the terms of this Agreement, including
the failure to take any action restricted by this Agreement; or (vii) the
identity of Genesis or Genesis’s plans for the customers, suppliers, employees,
businesses, operations or assets of Fintech; unless, in the cases of clauses (i)
through (v), any such fact, event, change, effect, development, or occurrence
has a materially disproportionate effect on Fintech, when compared to other
companies operating in the same industry in which Fintech operates.

“Material Contract” has the meaning ascribed to such term in Section 2.9.





8







--------------------------------------------------------------------------------

 “Person” means and includes any domestic or foreign natural individual,
partnership, corporation, limited liability company, group, association, joint
stock company, trust, estate, joint venture, unincorporated organization or any
other form of business or professional entity or Governmental Authority (or any
department, agency or political subdivision thereof).

 “Proceeding” means any claim, action, suit, investigation, arbitration or
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), audit, examination or investigation commenced, brought,
conducted or heard by or before, or otherwise involving, any court or other
Governmental Authority or any arbitrator or arbitration panel.

“Purchase Price” has the meaning ascribed to such term in Section 1.2.

“Purchased Units” has the meaning ascribed to such term in Section 1.1.

 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 “Tax” or “Taxes” means, with respect to any Person, any U.S. federal, state,
local, or foreign taxes, charges, fees, levies, imposts, duties or other
assessments of a similar nature including, without limitation, any income taxes
(including any tax on or based upon net income, gross income, or income as
specially defined, or earnings, profits, or selected items of income, earnings
or profits) and all gross receipts, sales, use, ad valorem, transfer, franchise,
license, withholding, payroll, employment or windfall profits taxes, alternative
or add-in minimum taxes, customs duties or other taxes of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any Tax Authority on such Person.

“Tax Authority” means any Governmental Authority or any quasi-governmental or
private body having jurisdiction over the assessment, determination, collection
or imposition of any Tax.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended Tax return, claim for refund or
declaration of estimated Tax) required or permitted to be supplied to, or filed
with, a Tax Authority in connection with the determination, assessment or
collection of any Tax or the administration of any Laws relating to any Tax.







 

[signature page to follow]





9







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have each caused this Agreement to be
executed as of the date first written above by their respective duly authorized
representatives.

GENESIS FINANCIAL, INC.

By:   /s/ John R. Coghlan         

Name:  /s/ John R. Coghlan




Title: CEO













FINTECH HOLDINGS, LLC




By:   /s/ Roy Rose         

Name:  Roy Rose




Title: Manager















































10





